.
;_ -    ”                                                                     224



             OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                                AUSTIN




   Dr. x. A. Davfa
   state B~l8trar
   Tuas Stat, Board of Health
   Austin, Texas




                                                      a the above que8-
                                                      irth moor& oi




                                                   e of Dallar Oouaty,
                                           tiri0as,  anaazphotostatlo
                                             birth of the said Sean




                                the City of Dfilla8,INlaO
                               Looal Registrar thereof, are
                               ml direoted to remove iron the
                               U8 birth OertifiOEitO8hCfWiw
                              rth of the 8aid minor, JEM FIN-
            LEY, to be Hay =8t, 1927, aad to enter a OOtmOt
            mooti of said birth shoring same to be the OoF-
                      thereof, to wit, Ha? 218t, 1926.”
            root fiat.0
                 The Otiy substantial difraIWn0e between th8 taOt8
       ~+OWFIby the original birth oertlrloato and those ahown by
       the delayed osrtifioata 18 thet, wherea the fOri!Wrshow8 the
date or birth to have been May 2l,        the latter 8-8    It
arrEay 21, 1 26. The delayed Orrtl         is 8worn to by the
IdaWirO, -8.-%  illlen B, &@Irh,   and another WitlW84, and
wan evidently  prepared La oonteraplationof Judge Hamood*
order.
          Rule 5la of Art1014 l&77,   V. R. 0. S. 1925, oited
by you, proorldes:A part3
           "      that AO oertlfloate 0r birth or doath
     after it: &o4ptaAoo for regietratlon by the looai
     mgI8trar,   and no other r44ord mad0 In purouanoo
     ai thl8 Aot 8hal.lbo altered or ohanged IA aAy r+
     8peOt athenrIes than w tha aaendWAt8 prOpOr
     dated, sIgA.d, and witAO884d. Thr stat4 RMI8trPr
     shall rutthor arrange, bind, and ponarmentl~ pre-
     8Sm4   the o4rtlri8at48 in a 8~8tOWtiO manner, and
     ahall,proparo~,aAdtiAtaIA a 4omprOhOA8ltO lAdOX
     of all birth4 and death8 regleteredl said Index to
     be arranged alphabetioallp, In tbs oa8o oi doatha,
     bl the n4n14 OC 6044d4At8, aAd IA the Oa8e Oi births,
     br the mm@    of fathom and mothorl. . . .*
          %%IB8OAt4AO4 last qUOt4d. OViden   the iZlt4StiOn Oi
the Legislature that birth and death orrtliloater tIlod by
the state RegI8trar 8hoAldaot be ther4aft.r ramoved or dr
etroywd, but should be 'pOrnWmAtly Pre84mOd".    But the pre-
04dl11g84AtOAO4 prOTld48 4A OXObAOit4 234thOdOr 4AOAalAg thO
original reoord to make It speak thd truth.
              **tammlaant* moan8 the aot 0r freeing fr0m ratit8,
the aot or making better     or ahanging for the better, oarreo-
tlani laproronrnt;     rbiornntIoA.* Copah t. southern Methobi8t
U&vorsity (Dalla8 Court of Civil Appeal8). 290 S. W. 256,
      "The tom *aaondwnt~ implIe euoh an addition or oh-e
rltiin the 11~08 of the origIAa1 Inetrummt a8 wIl1 4riMt a~
improvemeAt or bettor oarry out the Qurpo848   for whioh it 'Ia4
rrama. * Livemom      T. mite (Cal.) 36 P. 424 426; 9x part.
3oo JM, 228 P. 927, 94l.     The delayed oartliloato of birth
8UbPLittOaror riling, takm~ togother with IA8 order or Juago
Barwood, OOll8titUt44  a nlld 8aeAdmeAt within the mea~lng ai
Rulr 5la of krtlole l&77, suprae
          It 18 therefore our opinion that the orl.&lnalbirth
reoold of Joan Finley should not be r4AoveQ or destroyed, but
that It should be oormotsd to ahow the true date of birth,
. .. -                                                                 .,
                                                                            i%i?&

    Dr. ff. A. DaTi8, pago 3


    Mar 21, 1926; and that the dslaywd oertffioak or birth          to-
    gether with the oertlriod oopy 0r Judge B~00a*8   order:        rhoua
    be filed a8 an ameant    to the original Inrtruaent.

                                            YOU8Ve?7     tklaly

                                       Al'TOiwsyGiQURAL OB TEXAS




                                                       7. R. Allen
                                                        A88:8tWlt